Citation Nr: 1121068	
Decision Date: 05/31/11    Archive Date: 06/06/11

DOCKET NO.  05-05 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for residuals of right knee injury.

2.  Entitlement to service connection for residuals of left knee injury.

3.  Entitlement to service connection for residuals of right ankle injury.

4.  Entitlement to service connection for residuals of left ankle injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to September 1968.

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from a March 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which denied the Veteran's claims for service connection for residuals of bilateral knee and ankle injuries.  In June 2007, and October 2009, the Board remanded the claims for additional development.  

In June 2005, the Veteran and his representative presented evidence and testimony in support of his claims at a hearing at the RO before a local hearing officer.  A transcript of that hearing has been associated with the Veteran's VA claims folder.


FINDING OF FACT

The Veteran does not have residuals of right knee injury, a left knee injury, a right ankle injury, or a left ankle injury, due to his service.  


CONCLUSION OF LAW

Residuals of right knee injury, a left knee injury, a right ankle injury, and a left ankle injury, were not caused or aggravated by the Veteran's service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

The Veteran asserts that he is entitled to service connection for residuals of right knee injury, a left knee injury, a right ankle injury, or a left ankle injury.  He asserts the following: he has the claimed conditions due to trauma from jumping out of armored vehicles and helicopters while bearing heavy loads.  He first injured his ankles in 1966; all his injuries occurred during service in Europe.  Following his 1966 injuries, he was treated "on and off" during the remainder of his service, to include treatment at an Army hospital in Baumholder, Germany.  He has asserted that he received treatment from private health care providers in the 1970's, to include right knee surgery, but that he is unable to locate the address of one of those health care providers ("Dr. W").  See e.g., June 2005 hearing transcript; Veteran's statement (VA Form 21-4138), received in September 2009.  In the Veteran's claim (VA Form 21-526), he indicated that he had a history of left ankle and bilateral knee injuries in 1966, a bilateral ankle injury in 1967, (with treatment for both the 1966 and 1967 injuries at an Army hospital in Baumholder), and right knee surgery in 1979 at the Good Samaritan Hospital.  

As an initial matter, in June 2007, VA requested the Veteran's service treatment reports from an Army health care facility in Baumholder, Germany.  In a response received that same month from the U.S. Army Health Clinic, Baumholder, it was stated that the Veteran's records were no longer maintained at this facility, that his records should be kept at the National Personnel Records Center (NPRC), and that, "If not, then they have probably already been destroyed."  In 2008, in response to several VA requests, service treatment reports were received from the NPRC.  However, these reports were duplicates of those which already associated with the claims file.  Accordingly, it does not appear that there are any unobtained and available service treatment reports, and no further development is warranted.  See 38 C.F.R. § 3.159(d) (2010).  

In October 2009, the Board remanded these claims.  The Board directed that the Veteran should be contacted requested to specify the approximate date when he received knee surgery at Good Samaritan Hospital in Cincinnati, Ohio, and that he be requested to identify any further records, including records of treatment at a General Motors facility, or at a provider who was associated with General Motors.  The Board essentially indicated that an attempt should be made to obtain any identified records from Good Samaritan Hospital, as well as any other relevant records.  Finally, the Board directed that the Veteran be afforded an examination, and that etiological opinions be obtained.  In March 2010, a duty-to-assist letter was sent to the Veteran that was in compliance with the Board's remand.  There is no record of a response.  In July 2010, the Veteran was afforded another examination, and etiological opinions were obtained.  Under the circumstances, the Board finds that there has been substantial compliance with its remand.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  Service connection may also be granted for arthritis, when manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  

The Veteran's service treatment reports do not show any relevant treatment.  A separation examination report, dated in August 1968, shows that his lower extremities, and feet, were clinically evaluated as normal.  In an associated "report of medical history," the Veteran denied having a history of a "'trick' or locked knee," or foot trouble.

The post-service medical evidence consists of VA and non-VA reports, dated between 2004 and 2010.  This evidence shows that the Veteran received treatment for symptoms that included bilateral knee and ankle pain.  The findings and diagnoses included plantar fasciitis, heel spur syndrome, pes cavus, and obesity.  He was fitted with orthotics.  A May 2004 VA progress note shows that he reported a history of right knee surgery in 1973.  An X-ray report for the right knee, dated in June 2005, contains an impression noting "early mild osteoarthropathy of the knee minimally involving the medial compartment."

A VA joint examination report, dated in February 2004, shows that the Veteran reported that he had worked at GM (General Motors) for 21 years, and that he was retired.  The diagnoses noted bilateral osteoarthritis of the knee joints, and ankle joints.  

A statement from J.W.B., DO, dated in January 2008, states that the Veteran has disorders that include osteoarthritis, and a heel spur, with use of heel cups and orthotics.  

A VA joint examination report, dated in July 2010, shows that the examiner stated that the Veteran's C-file and medical records had been reviewed.  The Veteran reported that he had knee and ankle symptoms during service, with treatment that included pain medication, and during which he was told that nothing was wrong.  He further reported having undergone knee surgery in the mid-to-late 1970's for torn cartilage and ligaments.  On examination, there was a well-healed postoperative scar at the medial knee.  X-rays of the left knee were noted to show early degenerative changes of the medical compartment, hypertrophic spur formation from the anterior surface of the lower pole of the patella and tibial tubercle.  X-rays of the right knee were noted to show mild hypertrophic spur formation from the anterior surface of the superior pole of the patella.  X-rays of the left ankle were noted to show a small plantar calcaneal spur formation.  X-rays of the right ankle were noted to show a small plantar calcaneal spur.  The diagnoses were early degenerative change of the left knee medial compartment, residuals of right knee surgery with a mild hypertrophic patellar spur, and "normal exam" for the bilateral ankles.  The examiner concluded that the Veteran's current arthralgias were less likely as not caused by or a result of any injury sustained while in the service.  The examiner explained that there was no documentation of an injury to a knee or ankle during service, and that the Veteran's separation physical did not contain a claim of knee or ankle problems, that it showed normal examinations of his lower extremities, that the Veteran had worked on his feet at General Motors for 31 years doing production work, that he denied having any knee or ankle problems during that time, and that his right knee surgery was long-after his separation from service.  

The Board finds that the claims must be denied.  The Veteran's service treatment reports do not show that he received any relevant treatment, nor was a knee, ankle, or foot disability shown in the Veteran's separation examination report.  At that time, the "report of medical history" shows that he denied a history of a "'trick' or locked knee," or foot trouble.  Therefore, a chronic condition is not shown during service.  See 38 C.F.R. § 3.303(a).  Furthermore, the earliest medical evidence of a knee or ankle disability is dated no earlier than 2004.  This is a period of approximately 36 years following separation from service.  This lengthy period without treatment is evidence that there has not been a continuity of symptomatology, and it weighs heavily against the claims.  See Maxson v. Gober, 230 F.3d 1330, (Fed. Cir. 2000).  In addition, there is no competent evidence showing that the Veteran has a knee or ankle disability that was caused or aggravated by his service.  In this regard, the only competent opinions of record are found in the July 2010 VA examination report, and these opinions weigh against the claims.  The examiner indicated that these opinions were based on a review of the Veteran's C-file and medical records, and these opinions are accompanied by a sufficient rationale.  These opinions are therefore considered to be highly probative evidence against the claims.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion.); Neives-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Finally, there is no competent evidence to show that the Veteran had arthritis of a knee or an ankle that was manifested to a compensable degree within one year of separation from service.  See 38 C.F.R. §§ 3.307, 3.309.  Accordingly, the Board finds that the preponderance of the evidence is against the claims, and that the claims must be denied.  

With regard to the Veteran's own contentions, a layperson is generally not capable of opining on matters requiring medical knowledge.  Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In adjudicating a claim, the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  

The issues on appeal are based on the contentions that residuals of right knee injury, a left knee injury, a right ankle injury, and a left ankle injury, were caused by service.  To the extent that he asserts that he had relevant symptoms during service, his statements are competent evidence to show that he experienced these symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).

However, competency of evidence must be distinguished from the weight and credibility of the evidence, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  The Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence; if the Board concludes that the lay evidence presented by a veteran is credible and ultimately competent, the lack of contemporaneous medical evidence should not be an absolute bar to a veteran's ability to prove his claim of entitlement to disability benefits based on that competent lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  

In summary, the Veteran does not have the requisite skills, knowledge, or training, to be competent to provide a diagnosis for a knee or an ankle disability, or to state whether residuals of right knee injury, a left knee injury, a right ankle injury, or a left ankle injury, were caused by service.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  In this regard, while the Board acknowledges that the absence of any corroborating medical evidence supporting his assertions does not render his statements incredible in and of itself, such absence is for consideration in determining credibility.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (noting that the absence of contemporaneous medical documentation may go to the credibility and weight of a veteran's lay testimony, but the lack of such evidence does not, in and of itself, render the lay testimony incredible); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (noting that lay evidence can be competent to establish a diagnosis when a layperson is competent to identify the medical condition).  In this case, the Veteran's service treatment reports and post-service medical records have been discussed.  A knee or ankle disorder is first shown about 36 years after separation from service, and there is no competent opinion of record in support of any of the claims.  Given the foregoing, the Board finds that the service treatment reports, and the post-service medical evidence, outweigh the Veteran's contentions to the effect that he has residuals of right knee injury, a left knee injury, a right ankle injury, and a left ankle injury, that are related to his service.  Accordingly, the Board finds that the preponderance of the evidence is against the claims, and that the claims must be denied.  

The Board has considered the applicability of "benefit of the doubt" doctrine, however, the record does not demonstrate an approximate balance of positive and negative evidence as to warrant the resolution of these matters on that basis.  38 U.S.C.A. § 5107(b).


II.  The Veterans Claims Assistance Act of 2000

The Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  The notification obligation in this case was accomplished by way of letters from the RO to the Veteran dated in January 2004, March 2006, and June 2007.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  It appears that all known and available service treatment reports, and post-service records relevant to the issues on appeal have been obtained and are associated with the Veteran's claims file.  The RO has obtained the Veteran's VA and non-VA medical records.  In this regard, in March 2005, the VA Medical Center in Cincinnati, Ohio, reported that it did not have any records for the Veteran.  As previously discussed, in June 2007, the U.S. Army Health Clinic, Baumholder, Germany, stated that it did not have any records for the Veteran.  VA received some service treatment reports from the NPRC, after it sent requests in 2008, however, the records that were received were duplicative.  The Veteran has been afforded examinations, and etiological opinions have been obtained.  The Board concludes, therefore, that decisions on the merits at this time do not violate the VCAA, nor prejudice the appellant under Bernard v. Brown, 4 Vet. App. 384 (1993).  

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  


ORDER

The appeal is denied.


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


